RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206           2        Boyd et al. v. Corrections     Nos. 03-5227/5228/5389
   ELECTRONIC CITATION: 2004 FED App. 0299P (6th Cir.)            Corp. of Am. et al.
               File Name: 04a0299p.06

                                                          CORPORATION ; PRISON               -
UNITED STATES COURT OF APPEALS                            MANAGEMENT SERVICES,               -
                                                          INC.; DOCTOR R. CRANTS;            -
                FOR THE SIXTH CIRCUIT                                                        -
                  _________________                       BENNY REEVES; DAVID                -
                                                          PAYNE; CORRECTIONAL                -
                                                          MANAGEMENTS;                       -
LOUIS BOYD ; SAMMIE              X
                                  -                       CHRISTOPHER CARY ,                 -
EVERETT ,                                                                                    -
                                  -                               Defendants-Appellees.
         Plaintiffs-Appellants                                                               -
                                  -    Nos. 03-5227/
             (03-5227/5228),      -    5228/5389                                            N
                                   >                              Appeal from the United States District Court
                                  ,
MURRAY ALLEN; HOWARD R.           -                            for the Western District of Tennessee at Jackson.
HARRIS; JOSHUA O. KYLES;          -                          Nos. 99-01262; 99-01270; 00-01050—J. Daniel Breen,
LARRY B. LEMONS; JESUS            -                                             District Judge.
VILLANUEVA MATA; PATRICK          -
                                  -                                           Argued: June 15, 2004
U. MCGEE; RANDA LL
                                  -
MILLER; PAUL NEMCHEK;                                                 Decided and Filed: September 8, 2004
                                  -
LUIS NIEVES; JEROME PAUL;         -
CORY PURIFOY ; SHANNON            -                      Before: GILMAN and COOK, Circuit Judges; CLELAND,
QUINN; TRACY SMITH,               -                                       District Judge.*
         Plaintiffs-Appellants    -
                                  -                                            _________________
                    (03-5389),
                                  -
                                  -                                                 COUNSEL
           v.                     -                      ARGUED: C. Michael Robbins, ROBBINS & THOMAS,
                                  -                      Memphis, Tennessee, Sarah F. Kaas, CANNON &
CORRECT IONS CORPORATION          -                      DUNPHY, Brookfield, Wisconsin, for Appellants. James I.
OF AMERICA ; PATRICK              -                      Pentecost, PENTECOST, GLENN & RUDD, Jackson,
WHALEN, Warden; STEVEN            -                      Tennessee, for Appellees. ON BRIEF: C. Michael Robbins,
                                  -                      ROBBINS & THOMAS, Memphis, Tennessee, Sarah F.
DOTSON; MIKE TWEETY ; JIM         -
COOKSEY; TONYA BOYD ;             -
PRISON REALTY TRUST , INC.,       -
                                                              *
a/k/a PRISON REALTY               -                           The Honorable Robert H. Cleland, United States District Judge for
                                                         the Eastern District of Michigan, sitting by designation.

                           1
Nos. 03-5227/5228/5389       Boyd et al. v. Corrections    3    4      Boyd et al. v. Corrections    Nos. 03-5227/5228/5389
                                   Corp. of Am. et al.                 Corp. of Am. et al.

Kaas, Mark L. Thomsen, CANNON & DUNPHY,                                              I. BACKGROUND
Brookfield, Wisconsin, for Appellants. Tom Anderson,
ANDERSON LAW FIRM, Jackson, Tennessee, for                      A. Factual background
Appellees.
                                                                  This case concerns the efforts of the plaintiffs to utilize
                   _________________                            WCF’s grievance procedure. The grievance procedure is
                                                                summarized in this section, while the plaintiffs’ claims are
                       OPINION                                  discussed under the individual subheadings in Part II.C.
                   _________________                            below.
  RONALD LEE GILMAN, Circuit Judge. The 15 plaintiffs             WCF’s grievance procedure in effect during August of
in these three consolidated cases are prisoners who were        1998 was outlined in an inmate handbook dated July 6, 1998,
convicted by Wisconsin state courts and held, at all relevant   which states in relevant part as follows:
times, at the Whiteville Correctional Facility (WCF) located
in Whiteville, Tennessee. WCF is operated by the                    Each inmate at Whiteville Correctional Facility has the
Corrections Corporation of America (CCA), a private entity.         right to utilize the grievance procedure without fear of
The plaintiffs allege that they were severely beaten and            reprisal. The grievance procedure provides a forum in
subjected to racial epithets by members of WCF’s Special            which inmates may formally raise their concerns over
Operations Response Team (SORT) in August of 1998, in               incidents or conditions which personally affect them and
violation of their rights under both federal and state law.         allows these complaints to be considered and addressed
                                                                    at an institutional level.
  A magistrate judge decided these cases with the parties’
consent. The judge dismissed the claims of all 15 of the            Informal resolution of grievances is encouraged. This
named plaintiffs, reasoning that they had not exhausted their       process is initiated prior to the formal logging of a
available administrative remedies before filing suit as             grievance in which the inmate agrees to allow a staff
required by the Prison Litigation Reform Act. For the reasons       member to attempt to resolve his complaint.
set forth below, we AFFIRM the district court’s judgment as
to plaintiffs Allen, Harris, Kyles, Lemons, Mata, McGee,            Prior to filing a grievance, you should attempt to obtain
Miller, Paul, Purifoy, Quinn, and Smith, REVERSE the                an answer or solution to your grievance through a
judgment as to plaintiffs Boyd, Everette, Nemchek, and              member of the unit team or you may also contact the
Nieves, and REMAND for further proceedings consistent               grievance chairperson for assistance. The grievance
with this opinion.                                                  office is located in the F wing.
                                                                    Grievance forms are available from any unit team
                                                                    member or in the library. Grievances may be deposited
                                                                    in the locked mail box located in front of the inmate
                                                                    dining room. The mail box is emptied daily, Monday
                                                                    through Friday. Emergency grievances should be
Nos. 03-5227/5228/5389        Boyd et al. v. Corrections        5   6    Boyd et al. v. Corrections     Nos. 03-5227/5228/5389
                                    Corp. of Am. et al.                  Corp. of Am. et al.

  forwarded to the grievance chairperson or shift                   B. Procedural background
  supervisor (whenever the chairperson is not available) for
  immediate attention. If the matter is deemed a non-                  The plaintiffs originally brought these suits in the Middle
  emergency, then it will be processed through normal               District of Tennessee, alleging claims under 42 U.S.C.
  procedures.                                                       §§ 1983, 1985, and 1986, the Eighth and Fourteenth
                                                                    Amendments to the United States Constitution, and
  All grievances must be filed within seven (7) days of the         Tennessee state law. All three cases were eventually
  occurrence or most recent in a series of occurrences              transferred to the Western District of Tennessee. The parties
  giving rise to the grievance.                                     consented to having the cases heard by a magistrate judge,
                                                                    who subsequently granted the defendants’ motions to dismiss
  The district court explained the operation of the grievance       all of the claims under review based upon the plaintiffs’
system as follows:                                                  alleged failure to exhaust their administrative remedies before
                                                                    filing suit in federal court.
  In order to initiate the grievance procedure, an inmate
  must complete a grievance form identified as Form 14-                                   II. ANALYSIS
  5A and place it in the Grievance Mail Box or forward it
  to the Facility Grievance Officer. Upon receipt of the            A. Standard of review
  grievance, the Facility Grievance Officer assigns a
  number to the case and maintains a permanent grievance              We review de novo a district court’s interpretation of the
  log. That individual shall, within fifteen (15) days of           Prison Litigation Reform Act of 1995 (PLRA), 42 U.S.C.
  receipt of the grievance, conduct an investigation into the       § 1997e. Curry v. Scott, 249 F.3d 493, 503 (6th Cir. 2001).
  issue raised in the grievance and render a written                The same standard of review applies to the dismissal of a
  decision, which is set forth in the “Report and Decision”         prisoner’s civil rights complaint for failure to exhaust
  portion of the grievance form. A copy of the decision is          administrative remedies. McGore v. Wrigglesworth, 114 F.3d
  forwarded to the inmate. In the event an inmate is not            601, 604 (6th Cir. 1997).
  satisfied with the decision of the Facility Grievance
  Officer, he may, within five (5) days of his receipt of the       B. Does the PLRA’s exhaustion requirement apply
  decision, appeal to the warden or his designee by                    to prisoners who bring suit against correctional
  completing the Request for Warden Review portion of                  institutions run by private entities?
  the grievance form and submitting it to the warden. . . .
  The warden’s written decision is to be rendered within              The PLRA states in relevant part: “No action shall be
  fifteen (15) days of his receipt of the appeal. A copy of         brought with respect to prison conditions under section 1983
  the grievance form will then be returned to the Facility          of this title, or any other Federal law, by a prisoner confined
  Grievance Officer, who will forward a copy to the                 in any jail, prison, or other correctional facility until such
  inmate.                                                           administrative remedies as are available are exhausted.”
                                                                    42 U.S.C. § 1997e(a). In the present case, the district court
                                                                    dismissed the plaintiffs’ claims without prejudice for failure
                                                                    to satisfy the exhaustion requirement of § 1997e(a). The
Nos. 03-5227/5228/5389        Boyd et al. v. Corrections      7    8      Boyd et al. v. Corrections      Nos. 03-5227/5228/5389
                                    Corp. of Am. et al.                   Corp. of Am. et al.

plaintiffs, however, contend that they were not required to        private correctional facilities lacks merit.”). As the Tenth
exhaust WCF’s grievance procedure before filing suit because       Circuit explained in Ross,
“[a] grievance system entirely under the control of a private[,]
for profit corporation engaged in [the] housing of state               [t]he purpose of this exhaustion requirement is to reduce
prisoners with no oversight by any agency of the state or              the quantity and improve the quality of prisoner suits.
federal government is not an available administrative remedy           Porter v. Nussle, 534 U.S. 516, 524, 122 S. Ct. 983, 152
as that term is used in the PLRA.”                                     L.Ed.2d 12 (2002). It is designed to achieve this purpose
                                                                       by 1) allowing prison officials an opportunity to satisfy
  This court has no published opinion holding that the                 the inmate’s complaint, thus potentially obviating the
PLRA’s exhaustion requirement applies to prisoners held in             need for litigation; 2) filtering out some frivolous claims;
privately operated correctional facilities. In one unpublished         and 3) creating an administrative record that facilitates
opinion, however, this court affirmed the dismissal of a               review of cases that are ultimately brought to court. Id.
prisoner’s suit against CCA because the prisoner had failed            at 525.
“to set forth any allegations that [he] submitted his complaints
to the prison’s formal grievance process and that any 365 F.3d at 1184.
grievances were appealed to the highest authority.” Butler v.
Gardner, No. 00-4524, 2001 WL 1299000, at *1 (6th Cir.                We are persuaded that the PLRA’s exhaustion requirement
Aug. 9, 2001); see also Robinson v. Corrections Corp. of           applies to prisoners held in private facilities. This conclusion
America, No. 99-5741, 2001 WL 857204, at *2 (6th Cir. June         is consistent with the language of the statute and the holdings
20, 2001) (unpublished) (applying a separate provision of the      of this and all other courts that have considered the issue. Our
PLRA in a prisoner’s suit against CCA); Treat v. Corrections       ruling is also consistent with the purpose of the exhaustion
Corp. of America, No. 00-6000, 2001 WL 856981, at *1 (6th          requirement, which applies with equal force whether the
Cir. June 18, 2001) (unpublished) (stating that “[t]he PLRA        prisoner is held in a prison run by a governmental entity or
applies to privately-operated prisons” and affirming the           one operated by a private corporation. The remaining issue
dismissal of the prisoner’s suit as frivolous).                    in the present cases, then, is whether the plaintiffs exhausted
                                                                   their administrative remedies before filing these lawsuits.
  The Ninth and Tenth Circuits have likewise concluded that
the PLRA’s exhaustion requirement applies to suits against         C. Did the plaintiffs exhaust their administrative
privately operated prisons. Ross v. County of Bernalillo,             remedies before filing suit in federal court?
365 F.3d 1181, 1184 (10th Cir. 2004) (“This requirement
applies fully when the plaintiff is a federal or state inmate         This court has held that, in order to satisfy the PLRA’s
held in a privately operated facility.”); Murphy v. Jones, No.     exhaustion requirement, “a prisoner must plead his claims
01-35336, 2001 WL 1450636, at *1 (9th Cir. Nov. 5, 2001)           with specificity and show that they have been exhausted by
(unpublished) (“Because the Prison Litigation Reform Act           attaching a copy of the applicable administrative dispositions
(‘PLRA’) states that a prisoner ‘confined in any jail, prison,     to the complaint or, in the absence of written documentation,
or other correctional facility’ cannot bring an action about       describ[ing] with specificity the administrative proceeding
prison conditions without exhausting administrative remedies,      and its outcome.” Knuckles El v. Toombs, 215 F.3d 640, 642
appellants’ contention that the PLRA is inapplicable to
Nos. 03-5227/5228/5389        Boyd et al. v. Corrections      9    10   Boyd et al. v. Corrections     Nos. 03-5227/5228/5389
                                    Corp. of Am. et al.                 Corp. of Am. et al.

(6th Cir. 2000). The court in Knuckles El explained that the         complaint of the events of the evening of August 11,
policy behind the heightened pleading standard is that               1998. Jones provided a grievance form to the plaintiff.
                                                                     Plaintiff completed the form and attached a letter to it,
  [d]istrict courts should not have to hold time-consuming           addressed to the warden of WCF, Patrick Whalen.
  evidentiary hearings in order simply to determine                  Within a day or so of his receipt of the form, plaintiff
  whether it should reach the merits or decline under the            placed it with the letter in the hand of Senior Corrections
  mandatory language of § 1997e (“No action shall be                 Officer Roosevelt Jones with the request that it be
  brought . . . .”). In the absence of particularized                delivered to the appropriate officers of the facility.
  averments concerning exhaustion showing the nature of              Senior Jones thereafter personally delivered this
  the administrative proceeding and its outcome, the action          grievance submitted by plaintiff to Ms. Diane Currie, the
  must be dismissed under § 1997e.                                   Grievance Chairperson at WCF at the time. Plaintiff has
                                                                     not received any response either to his letter to the
Id. A dismissal under § 1997e should be without prejudice.           warden or to the grievance he submitted.
Id. (holding that “the district court properly dismissed the
entire complaint without prejudice”); Brown v. Toombs, 139         Another allegation in Boyd’s complaint, which is stated
F.3d 1102, 1104 (6th Cir. 1998) (“Because in the present case      verbatim in the complaints of the other plaintiffs, is that
there is no indication that the requirements of the statute have
been complied with, the case should be dismissed without             [i]n August 1998 and the months following, Ms. Currie
prejudice, and the activity that the new statute contemplates        [the Grievance Chairperson at WCF] failed to accurately
should now occur—state adjudication of the claims.”).                record or log the actual grievances received in her office
                                                                     from inmates at WCF. A number of these grievances
  In order to determine whether the plaintiffs in the present        concerned complaints about excessive force being used
cases have satisfied this pleading requirement, we now turn          by SORT teams against inmates. Further, Ms. Currie’s
to the relevant allegations contained in the amended                 office was entered without authority on occasions, and
complaints as to each plaintiff, along with the supporting           she later found that grievances had been removed. Ms.
documentation. This individualized analysis follows.                 Currie notified the Chief of Security at WCF at the time,
                                                                     Jim Cooksey, of these matters. Chief Cooksey took no
  1.   Louis Boyd                                                    action whatsoever to investigate this discrepancy or to
                                                                     ensure that it would not happen again.
   Louis Boyd alleged that in August of 1998 he was assaulted
and subjected to racial epithets by members of SORT. The               Chief of Security Cooksey at various times, during the
other plaintiffs all made substantially similar allegations.         August 1998 incidents at WCF concerning SORT team
Boyd further alleged that, within a few days after being             excessive force and thereafter, affirmatively acted to
attacked,                                                            destroy evidence developed in the process of an “in
                                                                     house” investigation of the complaints about the SORT
  he obtained the assistance of Senior Correction Officer            teams, including the secreting of photographic evidence
  Roosevelt Jones. Plaintiff requested Senior Jones to               of an inmate, who showed signs of physical abuse, in his
  provide him with a grievance form so that he could make            office; and the removal of inmate grievance forms
Nos. 03-5227/5228/5389         Boyd et al. v. Corrections     11    12   Boyd et al. v. Corrections     Nos. 03-5227/5228/5389
                                     Corp. of Am. et al.                 Corp. of Am. et al.

  complaining of SORT team assaults from Diane Currie’s             informal procedure for resolving complaints without the need
  office.                                                           to file a formal grievance. The district court in Jorss noted
                                                                    that “Plaintiff was not foreclosed from proceeding with the
   The district court concluded that Boyd had “failed to bear       prison appeal process and exhausting available administrative
his burden of showing he exhausted his administrative               remedies because he did not receive a response to his
remedies” because he did not attach a copy of his grievance         informal appeal.” Id. at *2. Boyd, in contrast, was required
to the complaint, and that he did not make “any allegation that     to wait for a grievance officer to make a decision regarding
he ever attempted to inquire into the status of the grievance he    his formal grievance before he could appeal to the warden.
filed or that he utilized the appeals process.” Regarding
Boyd’s failure to attach any documentation, a prisoner-                We conclude that the two cases relied upon by the district
plaintiff may bear his pleading burden either “by attaching a       court have little persuasive value as applied to Boyd’s
copy of the applicable administrative dispositions to the           situation. In contrast to Nunez and Jorss, moreover, several
complaint or, in the absence of written documentation,              circuits have held that the exhaustion requirement is satisfied
describ[ing] with specificity the administrative proceeding         where prison officials fail to timely respond to an inmate’s
and its outcome.” Knuckles El, 215 F.3d at 642. The lack of         written grievance. See Jernigan v. Stuchell, 304 F.3d 1030,
documentation is thus not fatal to Boyd’s claim that he has         1032 (10th Cir. 2002) (“[W]e agree that the failure to respond
exhausted his administrative remedies.                              to a grievance within the time limits contained in the
                                                                    grievance policy renders an administrative remedy
   As for Boyd’s failure to follow up on his submitted              unavailable[.]”); Lewis v. Washington, 300 F.3d 829, 833 (7th
grievance, the district court relied on Nunez v. Goord, 172 F.      Cir. 2002) (“We join the Eighth and Fifth circuits on this
Supp. 2d 417 (S.D.N.Y. 2001). In Nunez, the court cited the         issue because we refuse to interpret the PLRA ‘so narrowly as
plaintiff’s failure to follow up on a complaint letter written to   to . . . permit [prison officials] to exploit the exhaustion
the prison superintendent as one reason supporting its              requirement through indefinite delay in responding to
conclusion that the plaintiff had not exhausted his                 grievances.’ ”); Foulk v. Charrier, 262 F.3d 687, 698 (8th Cir.
administrative remedies. Id. at 429. Nunez itself, however,         2001) (“[O]nce [the prison] failed to respond to [the
cites no authority for the proposition that a plaintiff is          prisoner’s written grievance], no further administrative
obligated to follow up on a submitted complaint in order to         proceedings were ‘available’ to him.”); Powe v. Ennis, 177
exhaust administrative remedies, and we have found no other         F.3d 393, 394 (5th Cir. 1999) (per curiam) (“A prisoner’s
case that has adopted such a rule.                                  administrative remedies are deemed exhausted when a valid
                                                                    grievance has been filed and the state’s time for responding
  The district court also cited Jorss v. Vanknocker, No. C97-       thereto has expired.”). Following the lead of the four other
3719CRB (PR), 2001 WL 823771, at *2 (N.D. Cal. July 19,             circuits that have considered this issue, we conclude that
2001) (unpublished), for the proposition that the “failure to       administrative remedies are exhausted when prison officials
receive [a] response to [a] grievance [is] no excuse for not        fail to timely respond to a properly filed grievance.
completing the process.” But in Jorss, unlike the present
case, the prisoner received no response to his grievance              In the present case, Boyd specifically alleged that (1) he
submitted pursuant to the prison’s preliminary, informal            submitted a grievance form by giving it to a corrections
grievance procedure—the approximate equivalent of WCF’s             officer, (2) the grievance covered “the events of the evening
Nos. 03-5227/5228/5389        Boyd et al. v. Corrections     13    14     Boyd et al. v. Corrections   Nos. 03-5227/5228/5389
                                    Corp. of Am. et al.                   Corp. of Am. et al.

of August 11, 1998,” (3) the grievance was delivered to the          filed CCA grievances regarding the incidents . . . among
Grievance Chairperson, who is designated in the grievance            other matters. CCA never held a hearing nor adequately
procedure as the appropriate recipient of grievances, and            responded and CCA’s response was consistent with what
(4) prison officials totally failed to respond to the grievance.     the plaintiffs believe was the defendants’ intentional
These detailed allegations satisfied Boyd’s burden to                and/or deliberately indifferent CCA practice and de facto
“describe with specificity the administrative proceeding and         policy of attempting to conceal CCA’s unlawful conduct
its outcome,” Knuckles El, 215 F.3d at 642, and establish            as alleged herein, including, but not limited to, the fact
that Boyd has exhausted his administrative remedies. We              the Internal Affairs Office was pilfered and grievances
therefore reverse the district court’s judgment as to Boyd’s         pertaining to the use of force by SORT members
claims and remand his case for further proceedings.                  removed and/or destroyed by [Chief of Security Jim]
                                                                     Cooksey, among others.
  2.   Sammie Everette, Paul Nemchek, and Luis
       Nieves                                                      (Emphasis in original.) Allen attached a copy of his
                                                                   grievance form to the complaint. This document is illegible
   Sammie Everette alleged that within approximately four          in the Joint Appendix and, consequently, we have no way to
days of the assault, “he requested an officer to provide him       determine whether the form is signed by Allen or stamped
with a grievance form. Plaintiff wrote on . . . his grievance to   “Received” by WCF. The district court’s opinion, however,
the effect that he had been assaulted by the officers; that he     states that the document “showed no signs of having been
had been denied medical attention; and that he desired to          submitted.”
contact Wisconsin officials. Plaintiff never received any
response to this grievance.” Although Everette’s allegations          Even assuming that Allen’s document was signed and
lack the detail of Boyd’s, he still stated that he submitted a     stamped, the allegations of the complaint fail to satisfy
grievance that addressed the incident in question and that he      the requirement that a prisoner-plaintiff “describe with
received no response. Everette’s case is a close one under the     specificity the administrative proceeding and its outcome.”
Knuckles El standard, but we believe that he has adequately        Knuckles El, 215 F.3d at 642. Allen asserts that “CCA never
alleged the essential facts necessary to avoid a motion to         held a hearing nor adequately responded . . . .” But WCF’s
dismiss. We therefore reverse and remand his claims for            grievance procedures give prisoners no right to a hearing, and
further proceedings. For the same reason, we reverse and           the allegation that CCA did not “adequately respond” does
remand the claims of Paul Nemchek and Luis Nieves. Like            not indicate whether CCA failed to respond at all, or whether
Everette, Nemchek and Nieves both made similar allegations         CCA did in fact investigate the matter and that Allen was
that they filed a grievance relating to the incident in question   simply unhappy with the result. The district court was
but that CCA failed to respond.                                    therefore correct in dismissing his claims without prejudice.
  3.   Murray Allen                                                  4.    Howard R. Harris
 Murray Allen alleged that, after he was assaulted by                Howard R. Harris alleged that he did “not recall filing a
members of SORT, he                                                grievance pursuant to the informal grievance policy because
                                                                   he feared for his safety but submits that CCA would not have
Nos. 03-5227/5228/5389        Boyd et al. v. Corrections     15    16     Boyd et al. v. Corrections    Nos. 03-5227/5228/5389
                                    Corp. of Am. et al.                   Corp. of Am. et al.

responded to any grievance . . . .” The district court             procedures, the PLRA requires the plaintiffs to exhaust
concluded that Harris’s “conclusory allegations of fear with       them.”).
respect to filing a grievance are not sufficient to excuse his
failure to exhaust his administrative remedies.”                     In sum, Harris’s nonspecific allegations of fear and his
                                                                   subjective feeling of futility do not excuse his failure to
   In Larkin v. Galloway, 266 F.3d 718 (7th Cir. 2001), the        exhaust his administrative remedies. The district court was
prisoner-plaintiff alleged in his complaint that he had not used   therefore correct in dismissing Harris’s claims without
the prison grievance system before filing suit because he was      prejudice.
“afraid to complain. I threw the grievance procedure away
because I did not want to provoke this administration.” Id. at       5.    Joshua Kyles
720. The Seventh Circuit affirmed the dismissal of the
complaint without discussing the effect of the prisoner’s            Joshua Kyles alleged that he “requested grievance forms
alleged fear on his obligation to file a grievance. Id. at 723-    and filed grievances pursuant to the informal grievance
24. Although Larkin supports the decision below, the               procedure . . . . CCA did not respond adequately and/or
Seventh Circuit did not squarely address the issue of whether      destroyed the grievance(s) . . . .” Kyles attached copies of his
fear of retaliation will excuse the failure to exhaust. We need    grievance forms to his complaint. These grievance forms,
not address the issue either, because even assuming that a fear    however, do not address the alleged assault by members of
of retaliation might excuse a prisoner’s duty to exhaust,          SORT. One form complains about being housed in a cell
Harris has alleged no facts in support of his conclusion that      with an inmate who smoked, and the others complain about
“he feared for his safety . . . .” Because a prisoner-plaintiff    being held in a high security unit. The district court therefore
must “describe with specificity the administrative proceeding      correctly concluded that Kyles “clearly failed to exhaust the
and its outcome[,]” Knuckles El, 215 F.3d at 642, a prisoner       claim for which he now seeks relief.”
who contends that he failed to exhaust out of fear should also
have to “describe with specificity” the factual basis for his        6.    Larry B. Lemons
fear.
                                                                      Larry Lemons alleged that he “filed at least three CCA
   As for Harris’s allegation that “CCA would not have             grievances, including, but not limited to, the grievances
responded to any grievance[,]” the district court properly         attached hereto . . . . However, CCA failed to ever adequately
observed that “[a]ny subjective belief on [his] part as to what    respond and/or destroyed grievances.” Lemons attached three
the outcome might have been had [he] done so hardly excuses        grievance forms to his complaint. But as the district court
[his] failure to exhaust.” See Thomas v. Woolum, 337 F.3d          noted, the first form is not signed and, unlike the other two,
720, 733 (6th Cir. 2003) (“Exhaustion . . . requires a plaintiff   was not stamped “Received” by WCF. On the third form,
to bring a grievance to the state before coming to federal court   moreover, Lemons checked the box indicating that he did not
even when the state has made clear that it will not grant the      want to appeal from the adverse decision of the grievance
relief requested.”); Edwards v. Alabama Dep’t of Corrs., 81        officer. The strongest evidence that Lemons exhausted his
F. Supp. 2d 1242, 1256-57 (M.D. Ala. 2000) (“Regardless of         administrative remedies is provided by the second form,
their chances of success using the defendants’ grievance           which is signed by Lemons, stamped “Received,” and
                                                                   includes comments by the grievance officer. Lemons,
Nos. 03-5227/5228/5389        Boyd et al. v. Corrections     17    18     Boyd et al. v. Corrections   Nos. 03-5227/5228/5389
                                    Corp. of Am. et al.                   Corp. of Am. et al.

moreover, checked the box indicating that he wanted to               9.    Randall Miller
appeal from the adverse decision of the grievance officer.
The district court concluded, however, that Lemons failed to         Randall Miller alleged that he “filed CCA grievances
demonstrate exhaustion because “there is nothing to indicate       pursuant to its informal grievance procedure . . . . These
that he made any effort to determine the status of his appeal      grievances were not adequately responded to by CCA.”
on the other.” For the reasons discussed above in connection       Miller attached four documents to his complaint. The first is
with Louis Boyd’s grievance, the great weight of authority is      a typed letter addressed to “Complaint/Grievance
against using the plaintiff’s failure to follow up on a properly   Investigator,” which addresses the alleged assault by
lodged grievance as a factor that militates against a finding of   members of SORT. This letter is not stamped “Received” by
exhaustion.                                                        WCF. The district court therefore correctly concluded that
                                                                   this document is insufficient to demonstrate that Miller
    The more significant problem with Lemons’s complaint is        actually submitted the grievance to WCF officials.
his allegation that “CCA failed to ever adequately respond
. . . .” As previously discussed with regard to Murray Allen’s       Also attached to the complaint is another letter that
complaint, this ambiguous allegation does not adequately           complains about Miller’s confinement in a high security unit.
describe “the administrative proceeding and its outcome” as        This letter is not stamped and does not address the alleged
required by Knuckles El. The district court was therefore          assault. The third document is a letter to Warden Patrick
correct in dismissing Lemons’s claims without prejudice.           Whalen complaining about Miller’s continued confinement in
                                                                   the high security unit. This letter also is not stamped and
  7.   Jesus Villanueva Mata                                       does not address the assault. The fourth document attached
                                                                   to the complaint is a grievance form in which Miller
  Jesus Villanueva Mata alleged that he “does not recall but       complains that he has not received mail that was sent to him
may have filed grievances pursuant to the informal policy, but     from outside the prison. Because none of these documents
submits that CCA would not have adequately responded to            address the alleged assault, the district court correctly
his grievances and/or destroyed the grievances . . . .” For the    concluded that Miller had failed to exhaust his administrative
reasons discussed above in connection with Howard R.               remedies with respect to that claim.
Harris’s grievances, the district court correctly concluded that
this noncommital statement does not demonstrate that Mata            10. Jerome Paul
exhausted his administrative remedies.
                                                                     Jerome Paul conceded in his complaint that he “did not file
  8.   Patrick U. McGee                                            a CCA grievance because he did not know about the existence
                                                                   of a legitimate grievance procedure.” But as the district court
   Patrick McGee similarly stated that he “does not recall         observed, the grievance policy is set forth in the inmate
filing a CCA grievance because he believed that CCA would          handbook that “is provided to inmates as part of the prison
not respond adequately . . . .” As with Mata’s claim, the          orientation process.” Paul, moreover, “does not allege that he
district court was correct in deciding that McGee had failed to    never received a handbook or that prison officials somehow
exhaust his administrative remedies.                               otherwise denied him access to an inmate handbook or to
                                                                   other information relative to the grievance procedure.” The
Nos. 03-5227/5228/5389        Boyd et al. v. Corrections     19    20   Boyd et al. v. Corrections      Nos. 03-5227/5228/5389
                                    Corp. of Am. et al.                 Corp. of Am. et al.

district court therefore correctly concluded that Paul failed to     13. Tracy Smith
exhaust his administrative remedies.
                                                                     Tracy Smith alleged the following in his complaint: “After
  11. Cory Purifoy                                                 the incident described above, upon information and belief,
                                                                   Mr. Smith did file a CCA grievance but CCA did not
  Cory Purifoy alleged that he “did file grievances pursuant       adequately respond to any such grievance and/or destroyed
to the existing informal grievance procedure . . . . CCA did       the grievance.” For the reasons discussed above in
not adequately respond . . . .” Purifoy attached copies of two     connection with several of the named plaintiffs, this vague
grievance forms to the complaint. The first grievance              assertion does not satisfy the requirement of specific
addresses the use of force by the members of SORT, but the         pleadings as set forth in Knuckles El. The district court was
form was not stamped “Received” and Purifoy did not attach         therefore correct in concluding that Smith had failed to
the second page of the form that would include the grievance       exhaust his administrative remedies.
officer’s decision and the boxes for Purifoy to indicate
whether he wanted to appeal. Similar to the allegation by                              III. CONCLUSION
Murray Allen, moreover, the allegation by Purifoy that CCA
did not “adequately respond” does not sufficiently describe          For all of the reasons set forth above, we AFFIRM the
“the administrative proceeding and its outcome” as required        district court’s judgment as to plaintiffs Allen, Harris, Kyles,
by Knuckles El. The district court was therefore correct in        Lemons, Mata, McGee, Miller, Paul, Purifoy, Quinn, and
dismissing his claims without prejudice.                           Smith, REVERSE the judgment as to plaintiffs Boyd,
                                                                   Everette, Nemchek, and Nieves, and REMAND for further
   In the second grievance form, Purifoy requested that he be      proceedings consistent with this opinion.
returned to the general population and have access to
institutional programs. The second form does not address the
alleged assault and therefore does not demonstrate that
Purifoy exhausted his administrative remedies on the issue in
question.
  12. Shannon Quinn
   Shannon Quinn conceded in his complaint that he “did not
file a grievance pursuant to CCA’s informal grievance
procedure believing that CCA did not intend to adequately
respond . . . .” For the same reasons discussed in regard to
Howard R. Harris’s similar excuse, Quinn’s allegation is
insufficient to satisfy the PLRA’s exhaustion requirement.
The district court’s conclusion that Quinn failed to exhaust
his administrative remedies is therefore correct.